DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu US 2017/0360007.
Regarding claim 1, Wu discloses a pet leash comprising: a handle (46) member; a first spring mechanism (26) having a first end configured to be connected to the handle member (We, Figure 1); a belt system (48) having a first end (at 52) configured to be connected to a second end of the first spring mechanism (via 54, 56 and 62); a second spring mechanism (72) having a first end (near 68) configured to be connected to the first end of the belt system (via 54, and 56) and the second end of the first spring mechanism (via 56), and a second end (at 86) configured to be connected to a collar.
Regarding claim 2, Wu further discloses the first end of the belt system comprises: a ring member (part of clasp 54, in Figure 2 element 52 points towards the ring) that is configured to be connected to a fabric member (48) of the belt system; and a connection member (54) connected to the ring member, wherein one end of the connection member is connected to the first end of the second spring mechanism (via 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2017/0360007 in view of Rice et al US 10,123,514.
Regarding claim 11, Wu discloses a pet leash comprising: a first section, the first section comprising a handle member (46) connected to a first spring mechanism (26); a second section, the second section comprising a collar member (Wu, ¶0046: lines 1-4), a belt system (48) and a second spring mechanism (72) connected between the collar member and the belt system; and a connection member (90) (Wu, ¶0045) connecting the first section of the leash and the second section of the leash. Not explicitly disclosed by Wu is the connection member being rotatable. Rice discloses a rotatable connection member (Rice, column 3: lines 14-16). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the connection member of Wu with the equivalent connection member of Rice as suggested by Wu, as to ensure that the first and second sections of the leash were able to rotate in relation to each other and not become tangled. 

Allowable Subject Matter
Claims 3-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2011/0000440; US 2017/0367303.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/            Primary Examiner, Art Unit 3642